DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The instant Office action is considered fully responsive to the amendments filed 02/08/2021.
The previous objection to the title is maintained in light of the claim amendments, and a new suggestion is: BEACONS FOR CONTROL SIGNALING.  
The previous objection regarding trademarks is withdrawn in light of Applicant’s amendments.
The previous U.S.C. 112 rejections are withdrawn in light of Applicant’s amendments.
None of the instant claims invoke U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant has canceled previously pending claims 26-42 and added new claims 43-62 and argues generally that the new claims are in condition for allowance (page 6, Remarks).
Examiner respectfully disagrees.  Detailed claim mappings to the new claims are provided in the Claim Rejections section below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BEACONS FOR CONTROL SIGNALING
Claim Objections
Claim 50 is objected to because of the following informalities:  “the plurality” should be “a plurality.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-44, 46-57, 60-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,295,142 B1 to Leinen et al. (“Leinen”) in view of U.S. Publication No. 2014/0135644 A1 to KIM.
As to claim 43, Leinen discloses a beacon (figs. 2-4, LED DRIVER MODULE 38 along with Low-voltage Sensors and Switches and LED ARRAY 58) comprising: an Ethernet port (fig. 4, RJ-45); a power converter coupled to the Ethernet port (figs. 2-4, Transformer); a processing unit comprising a processor (figs. 2-4, microcontroller) and a memory device (col. 10, lines 5-35, some embodiments of the disclosed device (i.e. figs. 2-4) implemented using a storage medium (i.e. the claim is worded such that a memory device is not necessarily part of a processing unit)), the processing unit coupled to the power converter and communicatively coupled to the Ethernet port (figs. 2-4, microcontroller connected to transformer, which connects to RJ-45); 


Leinen does not expressly disclose an indicator that comprises a speaker.
	KIM discloses an output device 170 (i.e. indicator) may further include a speaker in addition to the LED array (i.e. as in Leinen). As such, if an event as described above occurs, the controller 130 may control (i.e. using control signals, para. 0020, 0105) the output device 170 to output a LED flickering signal and a notification sound simultaneously or alternatingly (para. 0012, 0072), i.e. the output device with the LED array and speaker is controlled as the LED array is in Leinen.

Prior to the effective filing date of invention, it would have been obvious to a


As to claim 44, Leinen and KIM further disclose the beacon of claim 43, wherein the indicator further comprises an LED (Leinen, fig. 4, LED ARRAY 58).  In addition, the same suggestion/motivation of claim 43 applies.

As to claim 46, Leinen and Sadwick further disclose the beacon of claim 43, wherein the indicator includes a device and device driver, wherein the processing unit being configured to control the indicator comprises the processing unit being configured to send control signaling to the device driver and the device driver being configured to operate the device in accordance with the received control signaling, and wherein the control signaling includes control instructions (Leinen, fig. 4, LED DRIVER CHIP coupled to LED ARRAY, Microcontroller sends Dimming Control to LED DRIVER CHIP, which instructs LED ARRAY; col. 7, lines 50-53, LED array associated with light fixtures (i.e. devices)).  In addition, the same suggestion/motivation of claim 43 applies. 


As to claim 47, Leinen and Sadwick further disclose the beacon of claim 43, wherein the processing unit being configured to control the indicator comprises the 


As to claim 48, Leinen and Sadwick further disclose the beacon of claim 43, further comprising a plurality of circuit boards (Leinen, figs. 2-4, LED driver module, sensor separate, incorporated within another circuit device).  In addition, the same suggestion/motivation of claim 43 applies. 


As to claim 49, Leinen and Sadwick further disclose the beacon of claim 43, further comprising a sensor coupled to the power converter and communicatively coupled to the processing unit (Leinen, fig. 4, Low-Voltage sensors connected via blocks to Transformer and Microcontroller).  In addition, the same suggestion/motivation of claim 43 applies. 


As to claim 50, Leinen and Sadwick further disclose the beacon of claim 49, wherein the plurality of circuit boards includes a first circuit board and a second circuit board, wherein the Ethernet port is on the first circuit board and the sensor is on the second circuit board (Leinen, figs. 2-4, RJ-45 part of LED driver module, sensor 


As to claim 51, Leinen and Sadwick further disclose the beacon of claim 49, the processing unit being further configured to determine the type of sensor on the second circuit board (Leinen, col. 7, lines 16-30, The microcontroller 52 can also be connected to the low voltage sensors and switches, such as occupancy sensor 6, photodetector 8 and second wall switch 32, to receive analog inputs 54 therefrom. The microcontroller 52 can sense the state of the switch 32, sensor 6 or photodetector 8 and can send that information to the DRC 30 via the first power and communications link 16. The DRC 30 may then control the PoE LED driver 38 based on this state information. The analog inputs 54 at the LED driver modules merely provide a means for getting the state of the sensor, photodetector or switch onto the network).  In addition, the same suggestion/motivation of claim 43 applies. 


As to claim 52, Leinen and Sadwick further disclose the beacon of claim 49, wherein the sensor comprises at least one of an ambient light sensor, a temperature sensor, an occupancy sensor, a motion sensor, a noise sensor, an air quality sensor, a humidity sensor, an acceleration sensor, a proximity sensor, a magnetism sensor, a pressure sensor, a motion sensor, a flux sensor, a CO/CO2 sensor, a correlated color temperature (CCT) sensor, a red/green/blue (RGB) light sensor, an active or passive 


As to claim 53, Leinen and Sadwick further disclose the beacon of claim 49, the processing unit being further configured to receive sensor information from the sensor and to determine whether any indication of the sensor information should be generated and sent via the Ethernet port  (Leinen, fig. 4, col. 7, lines 7-32, The microcontroller 52 can sense  the state of the switch 32, sensor 6 or photodetector 8  (i.e. the PHY, which receives this information, is the sensor interface) and can send that information to the DRC 30 via the first power and communications link 16 (fig. 2, note this is over an RJ-45 Ethernet port 36)).  In addition, the same suggestion/motivation of claim 43 applies. 


As to claim 54, Leinen and KIM further disclose the beacon of claim 49, the processing unit being further configured to receive sensor information from the sensor and to determine whether any response to the sensor information should be conveyed by the indicator and to control the indicator accordingly (Leinen, col. 7, lines 17-25, the microcontroller 52 can also be connected to the low voltage sensors and switches, such as occupancy sensor 6, photodetector 8 and second wall switch 32, to receive analog inputs 54 therefrom. The microcontroller 52 can sense the state of the switch 32, sensor 


As to claim 55, Leinen and KIM further disclose the beacon of claim 43, wherein the Ethernet port is one of a plurality of Ethernet ports configured for daisy-chaining to another beacon (Leinen, figs. 2-4, col. 8, lines 61-65, link 17 is PoE, connecting to multiple LED driver modules 40a-b, and LED arrays 70).  In addition, the same suggestion/motivation of claim 43 applies. 

As to claim 56, Leinen discloses a beacon (figs. 2-4, LED DRIVER MODULE 38 along with Low-voltage Sensors and Switches and LED ARRAY 58) comprising: an Ethernet port (fig. 4, RJ-45); a power converter coupled to the Ethernet port (figs. 2-4, Transformer); a processing unit comprising a processor (figs. 2-4, microcontroller) and a memory device (col. 10, lines 5-35, some embodiments of the disclosed device (i.e. figs. 2-4) implemented using a storage medium (i.e. the claim is worded such that a memory device is not necessarily part of a processing unit)), the processing unit coupled to the power converter and communicatively coupled to the Ethernet port (figs. 2-4, microcontroller connected to transformer, which connects to RJ-45); an indicator interface coupled to the power converter (fig. 4, LED DRIVER CHIP (i.e. indicator interface) attached to Transformer via BRIDGE RECTIFIER); and an indicator (fig. 4, 


Leinen does not expressly disclose an indicator that comprises a speaker.
	KIM discloses an output device 170 (i.e. indicator) may further include a speaker in addition to the LED array (i.e. as in Leinen). As such, if an event as described above occurs, the controller 130 may control (i.e. using control signals, para. 0020, 0105) the output device 170 to output a LED flickering signal and a notification sound simultaneously or alternatingly (para. 0012, 0072), i.e. the output device with the LED array and speaker is controlled as the LED array is in Leinen.


person of ordinary skill in the art to incorporate the output device of KIM into the invention of Leinen. The suggestion/motivation would have been to manage the status of a user according to a value sensed (KIM, para. 0003).  Including the output device of KIM into the invention of Leinen was within the ordinary ability of one of ordinary skill in the art based on the teachings of KIM.

As to claim 57, Leinen and KIM further disclose the beacon of claim 56, wherein the indicator interface comprises an input/output (I/O) driver and a connector configured to support a wired connection to the indicator (Leinen, col. 7, lines 45-62, LED driver has I2C interface (i.e. I/O driver) that is coupled to a communications link 16 (i.e. connector); col. 5, lines 30-35, communications link is a cable (i.e. wired)).  In addition, the same suggestion/motivation of claim 56 applies.
As to claim 60, Leinin and KIM further disclose the beacon of claim 56, the processing unit being further configured to determine the type of indicator communicatively coupled to the processing unit via the indicator interface  (Leinen, col. 7, lines 35-45, either in response to control signals received via the PoE switch 2 or from the analog inputs 54, the microcontroller 52 may provide an output signal, which in one exemplary embodiment, may include a dimming control signal, to an LED driver chip 56 to control a lighting level of one or more of the first and second light fixtures 4, 5 (i.e. microcontroller implicitly knows that LED array pertains to light fixtures due its dimming output)).  In addition, the same suggestion/motivation of claim 56 applies.



As to claim 62, Leinin and KIM further disclose the beacon of claim 56, wherein the indicator further comprises a connector configured for daisy-chaining to another indicator (Leinen, fig. 4, LED Driver chip connected to multilink connector to other LED driver chips).  In addition, the same suggestion/motivation of claim 56 applies.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,295,142 B1 to Leinen et al. (“Leinen”) in view of U.S. Publication No. 2014/0135644 A1 to KIM and in further view of U.S. Publication No. 2017/0238401 A1 to Sadwick et al. (“Sadwick”).

As to claim 45, Leinen and KIM do not expressly disclose the beacon of claim 44, wherein the LED comprises a red, green, blue, white (RGBW) output.
Sadwick discloses LEDs which could be, for example, white, RGB, RGBW, RGBAW, etc (para. 0302).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the LEDs of Sadwick into the invention of Leinen and KIM. The suggestion/motivation would have been to provide efficient .

Claims 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,295,142 B1 to Leinen et al. (“Leinen”) in view of U.S. Publication No. 2014/0135644 A1 to KIM and in further view of U.S. Publication No. 2018/0048485 A1 to Pelton et al. (“Pelton”).

As to claim 58, Leinen and KIM do not expressly disclose beacon of claim 57, the I/O driver being configured to support communication via at least one of RS232 protocol, RS485 protocol, CAN protocol, BACnet protocol, and digital addressable lighting interface (DALI) protocol.
Pelton discloses the outputs of the ASIC can be configured to operate a wide range of LED drivers including 1-10V and 0-10V, digital addressable lighting interface ( DALI), which interface with sensors (para. 0022).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the protocol of Pelton into the invention of Leinen and KIM. The suggestion/motivation would have been to integrate multiple sensors (Pelton, para. 0002).  Including the protocol of Pelton into the invention of Leinen and KIM was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelton.


As to claim 59, Leinen and KIM do not expressly disclose the beacon of claim 56, wherein the indicator interface comprises a wireless transceiver configured to support a wireless connection to the indicator.

Pelton discloses an ASIC interface using Zigbee or WiFi (para. 0025) pertaining to sensor signals (para. 0023) and LED array control (para. 0021).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the protocols of Pelton into the invention of Leinen and KIM. The suggestion/motivation would have been to integrate multiple sensors (Pelton, para. 0002).  Including the protocols of Pelton into the invention of Leinen and KIM was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150048758 A1 discloses a driver module for a lighting fixture that includes a wire interface such as I.sup.2c (para. 0227).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463